10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 1 of 10

D. Victoria Baranetsky (SBN 31 1892)

THE CENTER FOR INVESTIGATIVE R_EPORTING
1400 65th St., Suite 200

Erneryville, CA 94608

Telephone: (510) 809~3160

Fax: (510) 849-6141

vbaranetsky@revealnews.org

Attorney for Plaintiffs

UNITED STA'I`ES DISTRICT COUR'I`
FOR THE NORTHERN DISTRICT OF CALIFORNIA

OAKLAND~SAN FRANCISCO DIVISION

 

 

THE CENTER FOR INVESTIGATIVE ) Case No.

REPORTING and PATRJCK MICHELS, )
) COMPLAINT FOR IN.]UNCTIVE

Plaintiffs, ) RELIEF
)
v. )
UNITED STATES DEPARTMENT OF §
HEALTH AND HUMAN SERVICES, )
Defendant. §
)

INTRODUCTION

1. This is an action under the Freedom of Int`orrnation Act (“FOIA”), 5 U.S.C. § 552,
for injunctive and other appropriate relief The Center for lnvestigative Report:ing (“CIR”) and
Patrick Michels (together, “Plaintiffs”) Seek expedited processing and release of agency records
requested from Defendant the United' States Department of Health and Human Services (“HHS”)
pertaining to records from the Office of Refugee Resettlement (“ORR”) under the Administration
for Children and Families (“ACF”).

//
//

_1-

 

ComPLAlNT FOR lNJuNCTn/E RELIEF

 

 

OO-~JO\UT-LL)J[\J

\C

10
11
12
is
14
15
1 16
17
13
19
20
21
22
23
24
25
-26
27
23

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 2 of 10

2. On Novernber 28, 2018 and December 7, 2018, Plaintiffs submitted two Freedom of
lnformation Act requests (the “Requests”) to HHS seeking records pertaining to ORR’s use of
undisclosed out-of-network facilities, caring for immigrant children in government custody.

3. To date, Defendant has failed to comply with statutory deadlines and has provided
no response to Plaintiffs.

4. This matter is of particular public interest because the standard of care employed at
some out~of-network facilities remains unknown Just as government workers and federal
contractors are required to maintain certain policies and standards, so are ORR’s out-of-network
care providers These facilities are publicly accountable given they are publicly funded and have
an immense impact on immigrant children in government custody.

5. The public interest in the release of the requested records is substantial as they

implicate the lives of immigrant minors, particularly those with serious mental or behavioral health

. needs.

6. Plaintiffs now ask the Court for an injunction requiring HHS to promptly release the
Withheld records_ ORR and ACF are components of HHS. l~-IHS has its headquarters in
Washington, D.C. and offices all over the country, including in Oakland and San Francisco,

California.

PARTIES

7. Plaintiff CIR publishes Reveal, an online news site at revealnews.org and produces
Reveal, a weekly public radio show with approximately l million listeners a weel<. Founded in
1977, as the flrst national investigative news organization, CIR has received multiple awards for its
reporting CIR is a non-profit newsroom established under the laws of the State of California, With
its primary office in Emeiyville, California.

S. Patrick Micliels is a staff reporter for Reveal and an employee of CIR.

9. Defendant HHS is a department of the executive branch of the U.S. government and
an “agency” within the meaning of 5 U.S.C. §552(t)(l). HHS has its headquarters in Washington,

D.C. and offices all over the country, including in Oakland and San Francisco, California.

_2_

 

CoMPLAlNr Foi< lNiuNc'rlvE RELIEF

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 3 of 10

JURISI)ICTION

10. T he Court has subject matter jurisdiction over this action and personal jurisdiction
over the parties pursuant to 5 U.S,C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). This Court also has
jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1436, and 5 U.S.C. §§ 701_706.

VENUE AND INTRADISTRICT ASSIGNMENT
ll. Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §§

1391(e) and 1402. Plaintiff CIR has its principal place of business in this district
12. Assignment to the Oal<land Division is proper pursuant to Local Rule 3-2(c) and (d)
because a substantial portion of the events giving rise to this action occurred in Alarneda County,

where Plaintiffs are located

FACTUAL BACKGROUND

HHS and ORR Responsibilities for
Placing Unaccompanied Minor Children in Care Facilities

13. By law, HHS is responsible for the custody of unaccompanied minor children
(“UAC”), defined as children under 18 years of age who do not have lawful immigration status in
the United States and have no legal guardian in the United States. See 6 U.S.C. § 2?9(g)(2). ORR
is the federal office within HHS that houses and cares for unaccompanied children detained by the
United States. ORR, Abour Unaccompam`ed Alien Children ’s Services (June 15, 2018),
https://bit.ly/ZGQtl\/BK.

14. Unaccompanied children are usually transferred to ORR’s care after they are
apprehended by the U.S. Department of Homeland Security, Immigrations and Customs
Enforcement (ICE) and Customs Border Protection (CBP) officialsl Id.; see also ORR, Chi'ldren
Enteri`ng the Um`ted States Unaccompanied: Secrion 2 (Jan. 30, 2015), https://bit.ly/ZJYXZZS. After
they are transferred, ORR temporarily houses these children in a network of various facilities until
ORR can place the minor with a family member or sponsor in the United States. ]d.

15. ln 2017, pursuant to the Trurnp Adrninistration’s new policies, lCE began detaining
a growing number of unaccompanied minor children and referring them to ORR. Anjali Tsui, fn

Crackdown on MS~H, a New Deremion Policy Raises Alarms, FRONTLINE, Feb. 18, 2018,

-3_

 

CoMPLAiNr FoR INJUNCTIVE RELIEF

 

 

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 4 of 10

https://to.pbs.org/2EFW591‘.

l6. Based on agency records, the influx of unaccompanied minors has increased the
demand for the number of ORR’s facilities See, e.g., ORR, J&A UNDER FAR SUBPART 63 -
JUsTrricArioN ron Oriian THAN FULL AND OPEN CoMPETiTioN, available at https://bit.ly/ZKI s4mH
(“[i]n order to meet the increase in referrals of unaccompanied alien children (UAC) with violent
criminal background and gang affiliation, Office of Refugee Resettlement (ORR) needs to procure
secure bed capacity needs...to accommodate this influx that has caused the current facilities to
experience over capacity issues.”).

17. Under ORR standards, the agency’s general practice is to place these unaccompanied
minors “wi`thin the ORR funded care provider network.” ORR, Chila’ren Enreri'r)g the Unifed Stales
Unaccompanied (.lan. 30, 2015), https://bit.ly/2C08XqB (emphasis added). However, ORR
standards permit the agency to move children into “alternative placement” outside of the network
when “there is no care provider available within the network to provide specialized services needed
for special needs cases.” Ia’.

18. Because the circumstances of unaccompanied minors make them especially
vulnerable, it is especially important “[t]hese care provider facilities (whether in-network or out-of-
network) are state licensed and must meet ORR requirements to ensure a high level of quality of
care...[as t]hey provide a continuum of care for children...” ORR, Aboi/t Unaccompam'ed Alien
Children ’s Sei'vi`ces, supm,' See also id. (stating “[the] age of these individuals, their separation from
parents and relatives, and the hazardous journey they take make unaccompanied alien children
especially vulnerable to human trafficking exploitation and abuse”).

19. ORR’s requirements for the in»network care facilities are set out in various
cooperative agreements, grant agreements, and contracts that can be viewed by the public. See ial
(stating “[t]he care providers operate under cooperative agreements and contracts, and provide
children with classroom education, health care, socializationfrecreation, vocational training, mental
health servicesJ family reunification, access to legal services, and case management.”).

20. ORR’s requirements for the “alternative placement” facilities remain unknown,

especially where the respective contracts and other agreements are not publicly available

_4_

 

CoMPLAiN'r Foa INJUNCTivE RF_LIEF

 

 

.[.d.

---.]O\U`l

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 5 of 10

21. The government is contractually required to be transparent about ORR’s out-of-
network care providers The Flores Settlement Agreement, a court settlement, resulting from a
landmark litigation with the federal government, sets out the national standards for the governrnent’ s
treatment and placement of minors. Since 1997, it mandates certain transparency requirements about
where children are being placed See HumanRightsFirst.org, Faci‘ Sheet.‘ The Flores Setilement ami
Family Incarceraiion: A Brieinsioiy and Next Steps, Oct. 20, 2018, littps:/fbit.ly/2uEbCyo. Under
the Flores Settlement Agreement, ORR is required to provide attorneys representing detained
children with regular, detailed information, including what facility the child is being held at -

regardless of whether the facility is in or out-of-network. Ia'.

Reveai Repcrts ORR Referred UACs to
Undisclosed Out-of-Network Care Facilities

22. On March 18, 2019, Reveal published an investigation finding that ORR is relying
on several undisclosed out~of-network shelters to care for unaccompanied minors Aura Bogado

and Patrick Michels, US Governmenr Uses Severai Ciandestine Shelters to Detain farmigi'ant

Chiiciren, REVEAL, March 18, 2019, littps://bit.ly/2Theawf.

23. Reveal reported that there are at least five alternative placement facilities, which the

government had not disclosed to attorneys, in abrogation of the Flores Settlement Agreement. Ici.

24. The Government later confirmed to Reveal that at least 15 children were being held
at these alternative placement facilities Aura Bogado and Patrick l\/lichels, Govemmerit
aclu/ioiifledges 15 to 20 migrant children held in ‘out ofneiwork’faciliiies, REVEAL, March 19,

2019, https://bit.ly/2HwYDHf.

25. A spokesperson for ORR stated that the undisclosed, out-of~network facilities are
state-licensed and monitored monthly by the agency. Id. But all contracts, agreements and other
documents stating what standards7 protocols and other practices are required by the government

remain unl<nown.

//

_5_

 

 

COMPLAINT FOR lNJUNC'r:vE RELIEF

 

QG‘--.IO\U'l-l>~b-)l\)

\D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 6 of 10

Immense Public Interest in ORR’s Shelter System

26. News organizations have long been covering the expansion of the ORR shelter
network which houses the growing number of UACS. For instance, in 2014, Mother Jones published
a map of the shelters, made from documents collected through a 2014 FOIA request lan Gordon,
This is Where The Governmeni Houses the Tens ofThousai/ids ofKinds Who Gei Caught Crossing
the Border, MOTHER JONES, Jun. 3, 2014, https://bit.ly/2l\/lc515Y. lvlore recently, The Washingion
Posi' covered the influx and capacity for these shelters Colby ltkowitz, The Healih 202.‘ The Small
HHS Agency Detaining Migrani Kids lsa ’i Meant For the Task, THE WASHINGTON POST, June 20,
2018, https://wapo.st/2szch.

27. Reveal has consistently reported on this topic and related issues of public importance
Aura Bogado, Patrick Michels, Vanessa Swales and Edgar Walters, Migrani Chila’i'en Seni in
Sheliers Wiih Hisiories of Abuse Aliegai'ions, REVEAL, June 20, 2018, https://bit.ly/2thYTBt; Reveal
and PRX, Reveal Ansn)ers Your Qiiestions Abour lmmigraiion, REVEAL, June 9, 2018,
https://bit.ly/2JwLyPu; Patrick l\/lichels, Fealerai Agency Refers Girls to Coimseiors Pickea’ By Am‘i-
Aboi‘iiori Group, REVEAL, Nov. 21, 2017, https://bit.ly/ZAiJAOl.

28. Tlie public need for disclosure of documents discussing these contracts is compelling
as the disclosure of these documents would reveal what requirements out-of-network facilities are
obligated to follow and if they are held to federal standards while caring for UACs held under

government supervision

The First FOIA Request
29. By email dated November 28, 2018, CIR submitted through its reporter Patrick

l\/lichels, a FOIA request to ORR (hereinafter “the First Request”) seeking any documents
disclosing alternative placement facilities that had not been publicly listed by the agency. A copy
of the First Request is attached hereto as Exhibit A.

30. l\/lore specifically, it requested, among other documents: “Records sufficient to

show, since January l, 2016, any cases in which ORR approved the placement of an

_6_

 

 

COMPLAINT FoR lNiui~iC'rivE Rnrisr

 

'--]Cl\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 7 of 10

unaccompanied child outside the DUCO care network, including but not limited to the date of the
approval, the justification, and the name and location of the out-of-network provider.” See ici.

31. Plaintiffs seek a waiver of search, review, and reproduction fees for the First
Request on the grounds that disclosure of the requested records is “in the public interest because it
is likely to contribute significantly to public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the requester.” Ia'. §
552(a)(4)(A)(iii).

32. Plaintiffs seek a waiver of search and review fees for the First Request on the
grounds that Reveal qualifies as a “representative of the news media” and that the records are not
sought for commercial use. Id. § 552(a)(4)(A)(ii).

33. On lanuary 25, 2019, l\/lr. Michels sent an email to ORR asking for an
acknowledgment letter of the First Request. A copy of that correspondence is attached hereto as
Exhibit B.

34. On January 28, 2019, ORR’s Director of the Freedom of lnformation Office
responded to Mr. Michels stating that the First Request was never logged but would logged be the
following day. Ia’.

35. On February 4, 2019J l\/lr. l\/lichels still had not received a response and emailed the
Director requesting acknowledgement letter and tracking number Ia'_

36. That same day, a FOl officer responded stating the First Request would be logged
that day. lai

37. To date, HHS has not sent an acknowledgment letter and made no final
determination on the First Request.

38. l-IHS has failed to comply with FOIA’s requirement that an agency will respond to
the Request within the 20 business days.

39. Having exhausted all administrative remedies, Plaintiffs now seek injunctive and
other appropriate reliefl
//

//

_7_

 

 

CoMPLAiNT Fon lNJuNCTivE RE:.[EF

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 8 of 10

The Second FOIA Request
40. By email dated Decernber 7, 2018, ClR submitted through its reporter Patrick

l`vlichels, a FOIA request to HHS (hereinafter “the Second Request”) seeking any documents
referring to any alternative placement facilities that had not been publicly listed by the HHS. A
copy of the Second Request is attached hereto as Exhibit C.

41. More specifically the Second Request sought:

¢ Any and all records related to care for unaccompanied immigrant minors at a
facility in Fordyce, Arkansas, named l\/lillcreek of Arkansas, l\/lillcreek
Behavioral Health, Habilitation Center, lnc., or Acadia Healthcare. Documents
should include but are not limited to those that disclose subcontracting, financial
records, or emails.

¢ Any documents detailing or listing all subcontracted or similar facilities
responsible for the care and shelter of unaccompanied minors on behalf of ORR,
under a subcontract or similar arrangement such as the arrangement by which
l\/Iillcreek houses children in the custody of ORR.

42. Plaintiffs seek a waiver of search, review, and reproduction fees for the Second
Request on the grounds that disclosure of the requested records is “in the public interest because it
is likely to contribute significantly to public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the requester.” Ia'. §
552(a)(4)(A)(iii).

43. Plaintiffs seek a waiver of search and review fees for the Second Request on the
grounds that Reveai qualifies as a “1'epresentative of the news media” and that the records are not
sought for commercial use. Ia’. § 552(a)(4)(A)(ii).

44. By email dated December 17, 2018, ORR sent an acknowledgment letter of the
Second Request and issued the tracking number 2019-00343-FOlA-OS. A copy of that letter is
attached hereto as Exhibit D. The agency stated that it referred the request to ACF, within HHS
and that upon receipt ACF would log the request and issue a new tracking number. l'd.

45, To date, HHS has made no final determination on the Second Request.

_g_

 

 

COMPLAINI' FoR INiuNCTIvE Rsi.ier

 

ul.i=.o.>c\)

\DOO“--`|C\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-01764-EDL Document 1 Filed 04/03/19 Page 9 of 10

46. HHS has failed to comply with FOlA’s requirement that an agency will respond to
the Second Request within the 20 business days.
47. Having exhausted all administrative remedies, Plaintiffs now seek injunctive relief

and other appropriate relief

CAUSE OF ACTION

Violation of Freedom of Information Act

48. Plaintiffs repeat and reallege paragraphs 1-47.

49. HHS is subject to FOIA and must therefore release in response to a FOIA request
any disclosable records in its possession at the time of the request and provide a lawful reason for
withholding any materials as to which it is claiming an exemption

50. HHS has no lawful basis for declining to release the records requested by Plaintiffs
in the Requests under FOIA.

51. HHS has failed to act on Plaintiffs’ Requests within the 20 business days required
by FOIA. See 5 U.S.C. § 552(a)(6)(A)(i). Accordingly, Plaintiffs are deemed to have exhausted
their administrative remedies under FOlA.

52. Plaintiffs are entitled to an order compelling HHS to produce records responsive to

the Requests.
REQUESTED RELIEF

WHEREFORE, Plaintiffs pray that this Court:

1. Declare that Defendant HHS violated FOIA by failing to comply with the 20
business days required by FOlA and notifying Plaintiffs of any determination;

2. Declare that HHS violated FOlA by failing to determine whether to provide
expedited processing within 10 days and thereafter notifying Plaintiffs of such deterrnination‘,

3. Declare that the documents sought by the Requests, as described in the foregoing
paragraphs are public under 5 U.S.C. § 552 and must be disclosed;

4. Order Defendant HHS to provide the requested documents to Plaintiffs within 20
business days of the Court’s order, or in the alternative, provide for expedited proceedings to

adjudicate Plaintiffs’ rights under FOIA',

_9_
CoMPLArNT For< lNJuNC'rlvE R£~Lu'~;r

 

 

OO*--JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 3:19-cV-01764-EDL Document 1 Filed 04/03/19 Page 10 of 10

5. Award Plaintiffs the costs of this proceeding, including reasonable attorneys’ fees,

as expressly permitted by FOIA; and

6. Grant Plaintiffs such other and further relief as this Court may deem just and proper.

DATEDZ Aprll 3, 2019 Respectfully Sl'l,bmjg§g,

   
  
   

/"` _"_ F_'J_r

,' _i-' ""- ,-
' ,»r.

By: /s/(‘ _r f f - -/ _n

1). victoria namely sBN 31 1892)
Tl-IE CENTER FORl _ ESTlGATlVE REPORTING
1400 65th sr., suite 200 "

Emeryville, CA 94608

Telephone: (510) 809-3160
vbaranetsky@revealnews.org

Attorney for Plaintiffs

..10_

 

COMPLAINT FOR INJUNCTlvE RJELIHF

 

 

